DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are pending and under examination. See the claim listing filed August 17, 2020.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application CN201710804207.8 filed in the People’s Republic of China on September 8, 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date of the pending claims is September 8, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted August 17, 2020 with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2017 /0360954 Al; filed January 20, 2017, provisional filed December 22, 2016).
The claimed invention is directed to a toxin conjugate of formula I (reproduced below) , 
    PNG
    media_image1.png
    251
    333
    media_image1.png
    Greyscale
and the use thereof in making an anti-cancer drug. See claims 1-3 and 5-8.
Regarding claims 1 and 6, Nixon et al. teach a conjugate represented by the formula Ab-Am wherein Ab is an antibody or antigen-binding fragment thereof that binds CD117 and Am is an amatoxin. Nixon et al. teach Am may be represented by formula (I) reproduced below, IB or IA. 
    PNG
    media_image2.png
    469
    553
    media_image2.png
    Greyscale
See paras. [0019-0067]; claims 113, 115, 123, 125. Nixon et al. teach the variables R1and R2 are H or OH. See e.g., paras. [0020, 0021]. The variables R1 and R2 correspond to variables R1 and R2 in instantly claimed formula (I). Nixon et al. teach the variable R3 is H. See e.g., para. [0023]. Nixon et al. teach the variables R4, R5, R6 and R7 are H; the variable R4 can also be OH. See e.g., paras. [0024-0027]. Nixon et al. teach X is S(O) or SO2. See e.g., para. [0030]. Nixon et al. teach R8 is OH or NH2. See e.g., para. [0028] The variable R4 corresponds to R4 in the instantly claimed formula (I). Nixon et al. teach R9 is ORc wherein Rc is L-Z and L is a linker and Z is a chemical moiety formed from a coupling reaction between a reactive substituent present on L and a reactive substituent present within the antibody or antigen binding fragment thereof. See e.g., paras. [0029, 0031, 0032, 0033, 0034]. Nixon et al. teach the Am contains exactly one Rc substituent. See e.g., para. [0034].
All of the claimed components of the claimed toxin conjugate were taught by Nixon et al. and it would have been obvious to the artisan of ordinary skill reading the teachings of Nixon et al. to arrive at the claimed toxin conjugate because the claimed toxin conjugate is derived from the finite number of predictable structural variations taught by Nixon et al. that is easily envisioned. Nixon et al. teach a large unchanging core structure of the claimed toxin conjugate that is shared with the claimed formula (I) and provide a finite number (nine) of positions in the core structure of the toxin the antibody or antigen-binding fragment thereof (biomolecule) is conjugated and a finite number of variabilities within the remaining R-groups such that skilled artisan could draw out the structures and arrive at the claimed toxin conjugate. 
Regarding claim 2, Nixon et al. teach the linker could be cleaved. See para. [0283].
Regarding claim 3, Nixon et al. teach Ab is an antibody or antigen-binding fragment thereof. See e.g., para. [0019].
Regarding claim 5, Nixon et al. teach esterification as the reaction to couple the amatoxin to the antibody or antigen-binding fragment thereof (ester bond). See paras. [0248, 0463, 0464]; Table 1.
Regarding claim 7 and 8, Nixon et al. teach utilizing the conjugate in compositions for treating subjects suffering from hematological cancer wherein the cancer is leukemia or lymphoma. See e.g., claims 123, 125 and 128. Thus, it would have been obvious to the artisan of ordinary skill in the art that at anti-tumor drug, anti-leukemia or anti-malignant lymphoma, as claimed was created by incorporating the toxin conjugate taught by Nixon et al. 
Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill at the time of the effective filing date of the claimed invention.
Claim Objections
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Nixon et al. (US 2017 /0360954 Al). Nixon et al. do not specifically suggest L-A in the claimed formula I comprises one of the following structures: 
    PNG
    media_image3.png
    103
    479
    media_image3.png
    Greyscale
.
Summary
Claims 1-4 and 5-8 are rejection under35 U.S.C. 103. Claim 4 is objected to. Claim 4 is free of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658